 



Exhibit 10.71
SUBSCRIPTION AGREEMENT
(Series A-1 — Debt Exchange)
     THIS SUBSCRIPTION AGREEMENT (this “Agreement”) dated as of April 14, 2008,
by and between Irvine Sensors Corporation, a Delaware corporation (the
“Company”) and the Purchasers identified on the signature page hereto (each a
“Purchaser” and collectively, the “Purchasers”).
     WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
     WHEREAS, the Company currently has outstanding Term Notes dated
December 29, 2006 payable to the Purchasers (the “Term Notes”) that were issued
pursuant to that certain Term Loan and Security Agreement dated December 29,
2006 between the Company and the Purchasers (the “Loan Agreement”).
     WHEREAS, in connection herewith, the Purchasers desire to purchase shares
of Series A-1 10% Cumulative Convertible Preferred Stock (the “Series A-1
Stock”) as described in a Certificate of Designations of Rights, Preferences,
Privileges and Limitations attached hereto as Exhibit A (“Certificate of
Designations”) in exchange solely for a portion of the Term Notes through the
cancellation of part of the principal and/or interest under the Term Notes, as
more fully described herein. Each share of Series A-1 Stock issuable hereunder
is initially convertible into 100 shares of the Company’s Common Stock (the
“Common Shares”). The Series A-1 Stock being sold to the Purchasers hereunder
and the Common Shares that are issuable upon conversion of such Series A-1 Stock
hereunder shall be referred to hereunder as the “Securities.”
     NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and the Purchasers hereby
agree as follows:
     1. The Closing.
          (a) Closing Date. The “Closing Date” shall be April 14, 2008, or such
later date as the signature pages hereto shall be delivered to the Company by
the Purchasers. The consummation of the transactions contemplated herein shall
take place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, upon the satisfaction or waiver of all
conditions to closing set forth in this Agreement.
          (b) Closing. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Purchaser hereby
purchases that number of shares of Series A-1 Stock as set forth opposite such
Purchaser’s name on the signature page hereto at a purchase price per share of
$30.00, which purchase price shall be paid solely by surrendering a portion of
such Purchaser’s Term Notes in exchange for such shares of Series A-1 Stock by
cancelling a portion of the principal and/or interest under such Purchaser’s
Term Notes, in such amounts as set forth on the signature pages hereto.
          (c) Conditions to Closing. In addition to the satisfaction of all
conditions and requirements to Closing set forth herein, the Closing shall be
subject to the verbal confirmation from
(Subscription Agreement)

1



--------------------------------------------------------------------------------



 



Nasdaq that the issuance of the Series A-1 Stock in accordance with this
Agreement will not require stockholder approval.
     2. Purchasers’ Representations and Warranties. Each Purchaser hereby
represents and warrants to and agrees with the Company only as to such Purchaser
that:
          (a) Information on Company. The Purchaser has been furnished with or
has had access at the EDGAR Website of the Commission to the Company’s Form 10-K
for the year ended September 30, 2007, and all periodic reports filed with the
Commission thereafter, but not later than five days before the Closing Date
(hereinafter referred to as the “Reports”). In addition, the Purchaser has
received in writing from the Company such other information concerning its
operations, financial condition and other matters as the Purchaser has requested
in writing (such other information is collectively, the “Other Written
Information”), and considered all factors such Purchaser deems material in
deciding on the advisability of investing in the Series A-1 Stock.
          (b) Information on Purchaser. The Purchaser is, and will be at the
time of issuance of the Series A-1 Stock, an “accredited investor,” as such term
is defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Purchaser to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Purchaser is not a broker-dealer under Section 15 of the
Exchange Act. The Purchaser has the authority and is duly and legally qualified
to purchase and own the Securities. The Purchaser is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding the Purchaser
is accurate.
          (c) Purchase of Securities. The Purchaser is acquiring the Securities
in the ordinary course of its business as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof. Such Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities. The Purchaser acquired the Term Notes for
purposes of investment only in order to earn a profit in the form of interest.
The Purchaser is not providing any consideration other than the Term Notes in
connection with the exchange of such Term Notes for the Series A-1 Stock.
          (d) Compliance with Securities Act. The Purchaser understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Purchaser contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. Notwithstanding anything to the
contrary contained in this Agreement, such Purchaser may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. The term “Affiliate” when
employed in connection with the Company includes each Subsidiary (as defined in
Section 3(a)) of the Company. For purposes of this definition, “control” means
the power to direct the management and policies of such
(Subscription Agreement)

2



--------------------------------------------------------------------------------



 



person or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
          (e) Restrictive Legend. The shares of Series A-1 Stock issuable
hereunder shall bear the following or similar legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS OR BLUE SKY
LAWS. SUCH SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS, OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IRVINE SENSORS CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.”
          (f) Communication of Offer. The offer to sell the Securities was
directly communicated to the Purchaser by the Company. At no time was the
Purchaser presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
          (g) Authority; Enforceability. If the Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Agreements and otherwise to carry
out its obligations hereunder and thereunder. This Agreement and other
agreements delivered together with this Agreement or in connection herewith have
been duly authorized, executed and delivered by the Purchaser and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity; and Purchaser has full corporate
power and authority necessary to enter into this Agreement and such other
agreements and to perform its obligations hereunder and under all other
agreements entered into by the Purchaser relating hereto.
          (h) No Governmental Review. Each Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
          (i) Correctness of Representations. Each Purchaser represents as to
such Purchaser that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Purchaser otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.
          (j) Survival. The foregoing representations and warranties shall
survive the Closing Date.
(Subscription Agreement)

3



--------------------------------------------------------------------------------



 



     3. Company Representations and Warranties. Except as set forth in a
disclosure schedule delivered to the Purchasers on the date hereof (the
“Disclosure Schedule”), the Company represents and warrants to and agrees with
each Purchaser that: as of the date of this Agreement and the Closing Date:
          (a) Due Incorporation. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. For purpose of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity) of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. All the Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 3(a) hereto.
          (b) Outstanding Stock. All issued and outstanding shares of capital
stock of the Company and each Subsidiary have been duly authorized and validly
issued and are fully paid and nonassessable.
          (c) Authority; Enforceability. This Agreement and any other agreements
delivered together with this Agreement or in connection herewith to which the
Company is a party (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements enforceable against the Company in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity. The Company and
Subsidiaries have full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform their obligations thereunder.
          (d) Additional Issuances. There are no outstanding agreements or
preemptive or similar rights affecting the Company’s common stock or equity and
no outstanding rights, warrants or options to acquire, or instruments
convertible into or exchangeable for, or agreements or understandings with
respect to the sale or issuance of any shares of common stock or equity of the
Company or Subsidiaries or other equity interest in any of the Subsidiaries of
the Company except as described on Schedule 3(d). The Common Stock of the
Company on a fully diluted basis outstanding as of the last Business Day
preceding the Closing Date is set forth on Schedule 3(d). "Business Day” and
“trading day” shall mean any day that the New York Stock Exchange is open for
trading for three or more hours.
          (e) Consents. No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company or any of its Affiliates, the Nasdaq Capital Market (“NCM”), nor the
Company’s shareholders is required for the execution by the Company of the
Transaction Documents, the issuance of the Series B 10% Cumulative Convertible
Preferred Stock (the “Series B Stock”) as contemplated by the form of Series B
Term Sheet attached hereto as Exhibit E (the “Term Sheet”) or pursuant to such
terms as subsequently approved by the Board
(Subscription Agreement)

4



--------------------------------------------------------------------------------



 



and the Purchasers and to which Nasdaq does not object (the “Series B
Financing”) and compliance and performance by the Company of its obligations
under the Transaction Documents, including, without limitation, the issuance and
sale of the Securities, except for the filing by the Company of a Notice of Sale
of Securities on Form D with the Commission under Regulation D of the Securities
Act, the notice by the Company to NCM regarding listing of additional shares,
and applicable Blue Sky filings. The Transaction Documents and the Company’s
performance of its obligations thereunder, and the Term Sheet, have been
approved unanimously by the Company’s directors.
          (f) No Violation or Conflict. Except as set forth on Schedule 3(f) or
in the Other Written Information, neither the issuance and sale of the
Securities nor the performance of the Company’s obligations under this Agreement
and all other agreements entered into by the Company relating thereto by the
Company will:
               (i) violate, conflict with, result in a breach of, or constitute
a default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the
certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or any of its
Subsidiaries or over the properties or assets of the Company or any of its
Subsidiaries, (C) the terms of any bond, debenture, note or any other evidence
of indebtedness, or any agreement, stock option or other similar plan,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its Subsidiaries is a party, by which the Company or any of
its Subsidiaries is bound, or to which any of the properties of the Company or
any of its Subsidiaries is subject, or (D) the terms of any “lock-up” or similar
provision of any underwriting or similar agreement to which the Company, or any
of its Subsidiaries is a party except the violation, conflict, breach, or
default of which would not have a Material Adverse Effect on the Company; or
               (ii) result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Subsidiaries; or
               (iii) result in the activation of any anti-dilution rights or a
reset or repricing of any debt or security instrument of any other creditor or
equity holder of the Company, nor result in the acceleration of the due date of
any obligation of the Company.
     (g) The Securities. The Securities upon issuance:
               (i) are, or will be, free and clear of any security interests,
liens, claims or other encumbrances, subject to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;
               (ii) have been, or will be, duly and validly authorized and on
the date of conversion of the Series A-1 Stock and issuance of the Common Shares
upon conversion therefor will be duly and validly issued, fully paid and
nonassessable, and the holding period for the Common Shares issuable upon
conversion of the Series A-1 Stock to be issued hereunder to Purchaser (provided
that no further consideration be delivered in connection with such conversion
and no modifications are subsequently made to the Series A-1 Stock after the
Closing Date), will tack back to the date of issuance of the related Term Notes
(unless after the date hereof the Commission adopts rules or interpretive
guidance to the contrary);
               (iii) will not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of the
Company;
(Subscription Agreement)

5



--------------------------------------------------------------------------------



 



               (iv) will not subject the holders thereof to personal liability
by reason of being such holders; and
               (v) will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the 1933 Act, provided that the representations and warranties of the
Purchasers hereunder shall remain true on the date of issuance of the
Securities.
          (h) Reporting Company. The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”) and has a class of common stock registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.
          (i) Information Concerning Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates which information is required to be disclosed
therein. Since the date of the latest financial statements included in the
Reports, and except as modified in the Other Written Information or in the
Schedules hereto, there has been no material adverse change in the Company’s
business, financial condition or affairs not disclosed in the Reports (it being
understood that by signing this Agreement, the Purchasers shall be deemed to
have agreed in writing to receiving such Other Written Information and
Schedules). The Reports do not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances when
made.
          (j) No Market Manipulation. The Company will not take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of the Common
Stock of the Company to facilitate the sale or resale of the Securities or
affect the price at which the Securities may be issued or resold.
          (k) Listing. The Company’s common stock is listed on the NCM under the
symbol IRSN. Except for such notices previously publicly reported by the
Company, the Company has not received any oral or written notice that the Common
Stock is not eligible nor will become ineligible for listing on the NCM nor that
the Common Stock does not meet all requirements for the continuation of such
listing. As of the date of this Agreement and the Closing Date, after giving
effect to the issuance of the Series A-1 Stock, the Company satisfies the
requirements for the continued listing and trading of the Common Stock on the
NCM other than the price per share requirements.
          (l) Stop Transfer. The Securities, when issued, will be restricted
securities. The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required in order to facilitate compliance with applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the Purchaser.
          (m) Not an Integrated Offering. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security (other than in connection with the Series B
Financing) under circumstances that would cause the offer of the Securities
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the 1933 Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the NCM which
would impair the exemptions relied upon in this Offering or the Company’s
ability to timely
(Subscription Agreement)

6



--------------------------------------------------------------------------------



 



comply with its obligations hereunder. Nor will the Company or any of its
Affiliates take any action or steps that would cause the offer or issuance of
the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. Other than the Series B Financing, the
Company will not conduct any offering other than the transactions contemplated
hereby that will be integrated with the offer or issuance of the Securities,
which would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder. The foregoing
notwithstanding, the Company represents that the Series B Financing, if
integrated with this Offering, will not impair the exemptions relied upon for
the offer and sale of the Securities and the Company will not conduct a Series B
Financing that would result in a violation of the rules and regulations of the
NCM.
          (n) No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
          (o) Dilution. The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company. The board of directors of the Company has unanimously concluded, in
its good faith business judgment, that the issuance of the Securities is in the
best interests of the Company. The Company specifically acknowledges that its
obligation to issue the Common Shares upon conversion of the Series A-1 Stock is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other stockholders of the
Company or parties entitled to receive equity of the Company.
          (p) No Disputes with Accountants. There are no disputes of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants formerly or presently employed by the Company,
including but not limited to disputes or conflicts over payment owed to such
accountants.
          (q) Subsidiary Representations. The Company makes each of the
representations contained in Sections 3(a), (b), (c), (d), (e), (f) and (p) of
this Agreement, as same may relate to each Subsidiary of the Company, with the
same qualifications to each such representation.
          (r) DTC Status/Transfer Agent. The Company’s transfer agent is
eligible to participate in and the Common Stock is eligible for transfer through
DWAC pursuant to the Depository Trust Company Automated Securities Transfer
Programs, subject to any restrictions imposed by securities laws. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent are set forth on Schedule 3(s) hereto.
          (s) Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Purchasers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.
          (t) Bankruptcy. The Company has no plan to file for protection under
any federal or state bankruptcy or debtor protection law or regulation.
          (u) Survival. The foregoing representations and warranties shall
survive the Closing Date.
(Subscription Agreement)

7



--------------------------------------------------------------------------------



 



     4. Regulation D Offering/Legal Opinion. The offer and issuance of the
Securities to the Purchasers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder. On the
Closing Date, the Company will provide an opinion reasonably acceptable to such
Purchasers from the Company’s legal counsel in the form annexed hereto as
Exhibit B opining on the availability of an exemption from registration under
the 1933 Act as it relates to the offer and issuance of the Securities and other
matters reasonably requested by the Purchasers. The Company will provide, at the
Company’s expense, such other legal opinions in the future as are reasonably
necessary for the issuance and resale of the Common Stock issuable upon
conversion of the Series A-1 Stock pursuant to an effective registration
statement, Rule 144, as amended, under the 1933 Act (“Rule 144”) or an exemption
from registration.
     5. Covenants of the Company. The Company covenants and agrees with the
Purchasers as follows:
          (a) Stockholder Approval. Notwithstanding the fact that stockholder
approval is not required for the issuance of Series A-1 Stock and the
performance by the Company of its obligations under the Transaction Documents
(the “Approval”), the Company will diligently attempt to obtain the Approval.
Among others, the Company will state that the Approval is in the best interests
of the shareholders of the Company and recommend that the shareholders of the
Company vote in favor of the Approval, provided that such recommendation shall
not as a result of events occurring after the date hereof, in the sole
determination of the Company’s Board of Directors, constitute a breach of a
director’s fiduciary duties to the Company or its stockholders. Failure to
submit the Approval to the Company’s shareholders on or before July 31, 2008, or
failure by any of the holders of Company Common Stock set forth on Schedule 5(a)
to vote such Common Stock and any other Common Stock over which they exercise
voting control in favor of the Approval shall be deemed an Event of Default as
that terms is employed in the Certificate of Designations. Prior to Closing, the
Company will provide to Purchasers a signed agreement from each of the persons
and entities set forth on Schedule 5(a), in the form annexed hereto as Exhibit C
in connection with their agreement to vote in favor of the Approval. The Company
agrees that it will, as soon as reasonably practicable following the Closing
Date, submit the terms of the Series A-1 Stock offering pursuant to the
Transaction Documents and the Series B Financing to the Company’s stockholders
for approval of the Company’s obligations under the Transaction Documents
including the issuance of such number of shares of Common Stock issuable upon
conversion of the Series A Stock and Series B Stock as may be required by the
antidilution provisions of the Certificate of Designations, which could be
issued for the Company to allow for full-ratchet anti-dilution.
          (b) Stop Orders. The Company will advise the Purchasers, within
twenty-four hours after the Company receives notice of issuance by the
Commission, the Principal Market or any other trading or listing market, any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any Securities, or of
the suspension of the qualification of the Securities for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose.
          (c) Listing. The Company will maintain the listing or quotation of its
Common Stock on the American Stock Exchange, NCM, Nasdaq Global Market, Nasdaq
Global Select Market, or New York Stock Exchange (whichever of the foregoing is
at the time the principal trading exchange or market for the Common Stock (the
“Principal Market”)), and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. The Company will provide the Purchasers copies
of all notices it receives notifying the Company of the threatened and actual
delisting of the Common Stock from any Principal Market. As of the date of this
Agreement, the NCM is the Principal Market. The Company agrees to use its
(Subscription Agreement)

8



--------------------------------------------------------------------------------



 



commercially reasonable best efforts to maintain its listing on the NCM,
including undertaking a timely reverse stock spit, if necessary to regain
compliance with the NCM’s trading price per share requirements. The Company
shall seek the approval of its shareholders for the board of directors of the
Company to exercise its discretion to effectuate such reverse split. Failure to
obtain approval for such stock split from the Company’s shareholders on or
before July 31, 2008 is an Event of Default as that term is employed in the
Certificate of Designations.
          (d) Market Regulations. The Company shall notify the Commission,
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchasers and promptly provide copies thereof to Purchasers.
          (e) Reservation. Prior to the Closing Date, the Company will reserve
from its authorized but unissued Common Stock, on behalf of the Purchasers, 100%
of the amount of Common Stock required to allow conversion of all of the
Series A-1 Stock issued pursuant to this Agreement at the conversion price in
effect on the Closing Date (“Initial Reservation”). After the Closing Date, the
Company undertakes to use its commercially reasonable best efforts to amend its
Certificate of Incorporation to reserve on behalf of each holder of Series A-1
Stock, from its authorized but unissued Common Stock, a number of Common Shares
equal to 150% of the amount of Common Shares issuable upon conversion of all
then outstanding Series A-1 Stock (“Subsequent Reservation”). Failure to have
reserved the Initial Reservation on or prior to the Closing Date, or failure to
have reserved the Subsequent Reservation, pursuant to this Section 5(e) for
three (3) consecutive business days or ten (10) days in the aggregate after
July 31, 2008 (or such later date as may be approved with the consent of the
holders of Series A-1 Stock) shall be a material default of the Company’s
obligations under this Agreement and an Event of Default under the Certificate
of Designations.
          (f) Further Registration Statements. Except as described on
Schedule 3(f), the Company will not file any registration statements, including
but not limited to Forms S-8 (other than with respect to an S-8 each year
covering the Company’s existing evergreen provision in its stock option plan,
with the Commission or with state regulatory authorities without the consent of
the Purchaser until the expiration of the “Exclusion Period,” which shall be
until 180 days following the Closing Date. The Exclusion Period will be tolled
during the pendency of an Event of Default (as defined in Article 10 of the Loan
Agreement among the Company and Purchasers or in the Certificate of Designations
which default has not been waived or cured.
          (g) Confidentiality/Public Announcement. From the date of this
Agreement and until the sooner of (i) three (3) years after the Closing Date, or
(ii) until all the Common Shares have been resold or transferred by all the
Purchasers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations, the Company agrees that except in
connection with a Form 8-K, Form 10-K, Form 10-Q, Form D, Principal Market
notices, Proxy or the Registration Statement, it will not disclose publicly or
privately the identity of the Purchasers unless expressly agreed to in writing
by a Purchaser (which approval will not be unreasonably withheld or delayed) or
only to the extent required by law and then only upon five days prior notice to
Purchaser. Notwithstanding the foregoing, the Company and Purchasers agree that
a copy of this Agreement may be required to be filed with the Commission. In any
event and subject to the foregoing, the Company undertakes to file a Form 8-K or
make a public announcement describing the Offering not later than the fourth
business day after the Closing Date. In the Form 8-K or public announcement, the
Company will specifically disclose the amount of Common Stock outstanding
immediately after the Closing.
(Subscription Agreement)

9



--------------------------------------------------------------------------------



 



          (h) Non-Public Information. The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Purchaser
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have agreed in writing to
receive such information or has designated an agent of Purchaser to receive such
information on its behalf. The Company understands and confirms that each
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
          (i) Offering Restrictions. Until the expiration of the Exclusion
Period, except for the Excepted Issuances, the Company will not enter into an
agreement to nor issue any equity, convertible debt or other securities
convertible into Common Stock or equity of the Company nor modify any of the
foregoing which may be outstanding at anytime, without the prior written consent
of the Purchasers, which consent may be withheld for any reason. For so long as
the Series A-1 Stock remains outstanding, except for the Excepted Issuances, the
Company will not enter into any equity line of credit or similar bank financing
agreement, nor issue nor agree to issue any floating or variable priced equity
linked instruments nor any of the foregoing or equity with price reset rights,
except with the consent of the Purchasers. The restriction described in the
previous sentence shall only apply for 365 calendar days following the date
hereof.
          (j) Transfer Agent. On or before the Closing Date, the Company’s
attorneys will deliver a letter to the Company’s transfer agent in the form
annexed hereto as Exhibit D, stating that the holding period of the Common
Shares for purposes of Rule 144 under the 1933 Act tacks back to the issue date
of the Term Notes, subject only to the qualifications set forth in Section
3(g)(ii) above.
          (k) Delivery of Unlegended Shares. Within three (3) business days
(such third business day being the “Unlegended Shares Delivery Date”) after the
business day on which the Company has received (i) a notice that Common Shares
held by a Purchaser have been sold pursuant to Rule 144, (ii) a representation
that the requirements of Rule 144 have been satisfied, and (iii) the original
share certificates representing the Common Shares that have been sold, and (iv)
customary representation letters of the Purchaser and/or Purchaser’s broker
regarding compliance with the requirements of Rule 144, the Company at its
expense, (y) shall deliver, and shall cause legal counsel selected by the
Company to deliver to its transfer agent (with copies to Purchaser) an
appropriate instruction and opinion of such counsel, directing the delivery of
shares of Common Stock without any legends including the legend set forth in
Section 2(e) above (the “Unlegended Shares”); and (z) cause the transmission of
the certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted Common Shares certificate,
if any, to the Purchaser at the address specified in the notice of sale, via
express courier, by electronic transfer or otherwise on or before the Unlegended
Shares Delivery Date. In lieu of delivering physical certificates representing
the Unlegended Shares, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of a Purchaser, so long as the certificates therefor do not bear a
legend and such Purchaser is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of
Purchaser’s prime broker with DTC through its Deposit Withdrawal Agent
Commission system. Such delivery must be made on or before the Unlegended Shares
Delivery Date.
     6. Broker. The Company on the one hand, and each Purchaser (for himself
only) on the other hand, agrees to indemnify the other against and hold the
other harmless from any and all liabilities to any persons claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions.
The Company and each Purchaser represents that there are no parties entitled to
receive fees, commissions, or similar payments in connection with the sale of
the Series A-1 Stock to the Purchasers.
(Subscription Agreement)

10



--------------------------------------------------------------------------------



 



     7. Legal Fees. The Company shall pay to Grushko & Mittman, P.C. their fees
and expenses incurred in connection with the Offering (the “Offering”) in the
amount of $40,000. The Legal Fees will be payable on the closing of the Series B
Financing.
     8. Covenants of the Company and Purchaser Regarding Indemnification.
          (a) The Company agrees to indemnify, hold harmless, reimburse and
defend the Purchasers, the Purchasers’ officers, directors, agents, Affiliates,
control persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Purchaser or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any warranty by Company in this Agreement or in any
Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Purchaser relating hereto.
          (b) In no event shall the liability of any Purchaser or permitted
successor hereunder or under any other agreement delivered in connection
herewith be greater in amount than the dollar amount of the net proceeds
actually received by such Purchaser upon the sale of the Common Shares.
     9. Right of First Refusal. Subject to the rights described on Schedule 3(f)
hereto, for 365 days following the Closing Date or until the Term Notes are no
longer outstanding, whichever is later, the Purchasers shall be given not less
than seven (7) business days prior written notice of any proposed sale by the
Company of its common stock or other securities or debt obligations, except in
connection with (i) full or partial consideration in connection with a strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of corporation or other entity provided such issuances are
not for the purpose of raising capital, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options or other awards to purchase Common Stock, restricted stock, or stock
appreciation rights, pursuant to stock option plans, stock incentive plans and
employee stock purchase plans described on Schedule 3(f) hereto at prices equal
to or higher than the fair market value of the Common Stock on the issue or
grant date of any of the foregoing, (iv) the Company’s issuance of Common Stock
or similar rights pursuant to the Company’s Non-Qualified Deferred Compensation
Plan or the Company’s Cash or Deferred & Stock Bonus Plan; (v) the Company’s
issuance of Common Stock upon exercise of outstanding warrants or conversion of
the notes listed on Schedule 9; (vi) underwritten public offerings; or
(vii) such other offerings with the consent of the Purchasers (collectively the
foregoing are “Excepted Issuances”). The Purchasers who exercise their rights
pursuant to this Section 9 shall have the right during the seven (7) business
days following receipt of the notice to purchase in proportion to their holdings
of Series A-1 Stock on the Closing Date, such offered common stock, debt or
other securities in accordance with the terms and conditions set forth in the
notice of sale and pay for same by crediting the Company for amounts outstanding
on the Obligations. In the event the principal terms and conditions are
materially modified during the notice period, the Purchasers shall be given
prompt notice of such modification and shall have the right during the seven
(7) business days following the notice of modification to exercise such right.
     10. Miscellaneous.
          (a) Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt
(Subscription Agreement)

11



--------------------------------------------------------------------------------



 



requested, postage prepaid, (iii) delivered by reputable overnight courier
service with charges prepaid, or (iv) transmitted by hand delivery, electronic
mail, or facsimile, addressed as set forth below or to such other address as
such party shall have specified most recently by written notice. Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by electronic mail or facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The addresses for such communications
shall be: (i) if to the Company, to: Irvine Sensors Corporation, 3001 Red Hill
Avenue, Costa Mesa, CA 92650, Attn: Chief Financial Officer, facsimile:
(714) 444-8773, with a copy by facsimile only to: Dorsey & Whitney LLP, 38
Technology Drive, Irvine, CA 92618, Attn: Ellen S. Bancroft, Esq., facsimile:
(949) 271-5318, and (ii) if to the Purchasers, to: the one or more addresses and
facsimile numbers indicated on the signature pages hereto, with an additional
copy by facsimile only to: Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, facsimile: (212) 697-3575.
          (b) Entire Agreement; Assignment; Waiver. This Agreement and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties. Neither the Company nor the
Purchasers have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned or waived without prior notice to and the written
consent of the Purchasers.
          (c) Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
          (d) Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the State of New York. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
          (e) Specific Enforcement, Consent to Jurisdiction. The Company and
each Purchaser acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be
(Subscription Agreement)

12



--------------------------------------------------------------------------------



 



entitled by law or equity. Subject to Section 10(d) hereof, each of the Company,
the Purchasers and any signatory hereto in his personal capacity hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
          (f) Independent Nature of Purchasers. The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents. The Company acknowledges that
the decision of each Purchaser to purchase Securities has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser or any of its agents or employees shall have any liability to
any Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. The Company acknowledges
that it has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because Company
was required or requested to do so by the Purchasers. The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
thereby.
          (g) Consent. As used in the Agreement, “consent of the Purchasers” or
similar language means the consent of holders of not less than 80% of the
Series A-1 Stock then outstanding.
          (h) Equal Treatment. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the parties to the Transaction Documents.
          (i) No Waiver. Nothing in the Transaction Documents shall be deemed a
waiver, extension or modification by Purchasers of any of their rights under any
other agreement between or among them and the Company. Nothing in the
Transaction Documents shall be deemed extension of any time period, waiver or
forebearance of any obligation of the Company in any such other agreement. All
such other agreements remain in full force and effect. Without limiting the
foregoing, the Purchasers are specifically not waiving any anti-dilution,
ratchet or similar rights in connection with the Company.
[THIS SPACE INTENTIONALLY LEFT BLANK]
(Subscription Agreement)

13



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)
     Please acknowledge your acceptance of the foregoing Subscription Agreement
by signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

                  IRVINE SENSORS CORPORATION,         a Delaware corporation    
 
           
 
  By:   /s/ JOHN C. CARSON
 
Name: John C. Carson    
 
      Title: President and Chief Executive Officer    
 
                Dated: April 14, 2008    

                                      No. of Shares         of Series A-1   Debt
Converted     Stock   Total Purchase         Purchaser   Purchased   Price  
Principal   Interest
LONGVIEW FUND, LP
600 Montgomery Street,
44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301
    116,666     $ 3,500,000     $ 2,471,240.27     $ 1,028,759.73  

         
By:
  /s/ S. MICHAEL RUDOLPH
 
    (Signature)     Print Name: S. Michael Rudolph     Title: CFO Investment
Advisor    

 

*   Interest through April 10, 2008, compounded monthly since September 30, 2007

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)
     Please acknowledge your acceptance of the foregoing Stock Purchase
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.

                  IRVINE SENSORS CORPORATION         a Delaware corporation    
 
           
 
  By:   /s/ JOHN C. CARSON    
 
           
 
      Name: John C. Carson    
 
      Title: President and Chief Executive Officer    
 
                Dated: April 14, 2008    

                                      No. of Shares of   Debt Converted    
Series A-1 Stock   Total         Purchaser   Purchased   Purchase Price  
Principal   Interest
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
    16,666     $ 500,000     $ 340,247.60     $ 159,752.32  

         
By:
  /s/ KONRAD ACKERMAN
 
    (Signature)     Print Name: Konrad Ackerman     Title:Director    

 